Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed on 7/25/2022 have overcome the 112(b) and double patenting rejections raised in the previous Office action. Therefore, these rejections are being withdrawn.

Allowable Subject Matter
Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a method, a system, and a computer readable medium configured to: (1) generate a graphical user interface that facilitates viewing and navigating a three-dimensional (3D) model from different perspectives of a virtual camera in an orbit navigational mode and a walking navigational mode, the walking navigational mode including a first field of view of the virtual camera being at a predetermined height above a ground of the three-dimensional model, the orbit navigational mode including a second field of view of the virtual camera being above the predetermined height; (2) receive user input indicating a transition from the orbit navigational mode to the walking navigational mode; (3) determine a current position of the virtual camera below the second field of view within the 3D model; (4) determine if the current position collides with a portion of the 3D model, and if so, select a first position as a new target position such that the first position does not collide with the three-dimensional model, wherein selecting the first position including placing a series of successively larger concentric circles surrounding the current position until a portion of at least one of the concentric circles no longer collides with the 3D model and selecting the first position to be at the portion of the at least one of the concentric circles; and (5) generate a representation of the 3D model in the graphical user interface from a perspective of the walking navigational mode at the first position.
The closest prior art is McCrae et al. (Pub. No. US 2010/0265248; “McCrae” hereinafter). McCrae teaches a technique for providing an end user with a multiscale three-dimensional (3D) navigation experience in design software application programs. An adaptive multiscale 3D navigation system allows an end user to transition between a planetary scale down to an individual building scale. The end user may navigate within the building, inspecting object details within the building. The size of the environment is sensed automatically, and the viewing and travel parameters are adjusted accordingly to provide the end user with a seamless navigation experience. A consistent navigation experience is supported at various scales, and real-time collision detection is provided. Scale computation for 3D scenes and collision detection may be based on a generated depth cube map of the environment.
McCrae, however, does not teach preventing a collision of the virtual camera with the 3D model by selecting a new position and placing a series of successively larger concentric circles surrounding the current position until a portion of at least one of the concentric circles no longer collides with the 3D model, and selecting the new position to be at the portion of the at least one of the concentric circles, and generate a representation of the 3D model in the graphical user interface from a perspective of the walking navigational mode at the new position.
No other prior art teaches or suggests preventing a collision of a virtual camera with a 3D model in the specific manner recited in independent claims 1, 10 and 19 of the present invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Thu 8:00 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu, can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613